1 Mich. App. 63 (1965)
134 N.W.2d 389
PEOPLE
v.
FREEMAN.
Docket No. 230.
Michigan Court of Appeals.
Decided April 19, 1965.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Paul E. Braunlich, Prosecuting Attorney, for the people.
Dunn & Dunn (V. Mosser Dunn, of counsel), for defendant.
QUINN, J.
Defendant-appellant was tried on a charge of first-degree murder[*] in Monroe county *64 circuit court July 14, 15, and 16, 1958, and was found guilty thereof by jury verdict. He was sentenced to life imprisonment. February 13, 1963, he filed application for leave to file a delayed motion for new trial and a motion for new trial. The application for leave was granted and the motion for new trial was denied by order dated April 17, 1963. Defendant-appellant sought and obtained leave to appeal but review was limited to the following question:
"Where each bullet hole in the corpse of the deceased has been circled with white paint and a probing instrument of some nature was placed in a bullet hole in the upper chest region and subsequently photographs were taken of the corpse in this condition, were such photographs admissible in evidence?"
Defendant-appellant owned and operated a tavern in Monroe. During an altercation in the tavern, he shot and killed Henry Cain. About two hours after the shooting and at Maurice Funeral Home in Monroe, photographs of the corpse were taken showing six bullet holes in the body of Cain; each hole had been circled with white paint and a probing instrument had been inserted in one hole. These photos were admitted at trial over objection as people's exhibits 4, 5, and 6. Defendant-appellant defended on a claim of self-defense.
Both counsel agree that the proper rule applicable to the admissibility of exhibits 4, 5, and 6 is found in People v. Becker (1942), 300 Mich. 562. The Supreme Court there said (p 565):
"The general rule upon the admissibility of this kind of evidence is that it is admissible if helpful in throwing light upon any material point in issue."
A material point in issue was defendant-appellant's claim of self-defense. Exhibits 4, 5, and 6 *65 were helpful in throwing light on this claim. They were properly admitted.
The trial court's denial of defendant-appellant's motion for new trial is affirmed.
T.G. KAVANAGH, P.J., and McGREGOR, J., concurred.
NOTES
[*]  CL 1948, § 750.316 (Stat Ann 1954 Rev § 28.548).  REPORTER.